Citation Nr: 1122039	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of a reduction of disability rating for service connected bilateral inguinal hernias from 40 percent disabling to 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to June 1986.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the Veteran's disability rating for service-connected bilateral inguinal hernias from 40 percent disabling to 10 percent disabling.  The Veteran disagreed and perfected an appeal.

In July 2008, the Veteran and his representative presented evidence and testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal was previously for the Board.  In a September 2008 decision, the Board remanded the claim for further evidentiary development.  Unfortunately, at some point in the administrative process after the Board's remand had been issued, the Veteran's VA claims folder, including his original service treatment records, early rating decisions, and other medical evidence, was misplaced.  This is evidenced by the Board's September 2008 remand which included a procedural history of the Veteran's claim:

The veteran was granted service connection in December 1986 for post-operative status right and left inguinal hernia repair and atrophy of the right testicle.  In July 2002, the veteran sought an increased disability rating for his service-connected disabilities.  In an October 2002 rating decision, the RO continued the existing disability ratings of 10 percent disability for the service-connected right inguinal hernia, and noncompensable ratings for a left inguinal hernia and atrophy of the right testicle.  In a December 2003 rating decision, the RO increased the veteran's disability rating for the service-connected right inguinal hernia to 40 percent disabling, continued a 30 percent disability rating for depression and continued the noncompensable rating for atrophy of the right testicle.

In an August 2005 rating decision, the RO proposed a reduction of the disability rating for right inguinal hernia from 40 percent to 10 percent.  As noted in the Introduction, the RO reduced the disability rating in the November 2005 rating decision.  In a January 2008 rating decision, the RO granted service connection for chronic inguinal pain evaluated as 10 percent disabling.  

The veteran is currently receiving compensation benefits related to post-operative status bilateral inguinal hernia repair and atrophy of the right testicle as follows: (1) 10 percent disability for service connected bilateral hernias (previously right inguinal hernia repair); (2) 50 percent disability for service connected depression associated with right testicle atrophy; (3) 10 percent disability chronic inguinal pain; (4) noncompensable disability rating (0 percent) for left inguinal hernia repair; and, (5) noncompensable disability  rating (0 percent) for right testicle atrophy.  The veteran receives a current combined evaluation for compensation of 60 percent.

The Veteran's current VA folder does not include the hearing transcript from July 2008, any of the original claims or rating decisions, no statements of the Veteran, no private medical evidence and none of the VA clinical evidence prior to February 1998.  The Board attempted to locate the original VA claims folder and it appears from responses to inquiries that the Appeals Management Center rebuilt the claims folder on 9 November 2010.  In its current state, the Veteran's available claims folder is terribly incomplete as much critical evidence appears to be missing.

According to VA procedures which govern this situation, several specific steps must be taken when a veteran's file has been lost.  See M21-=1MR, Part III, Subpart ii, Chapters 1-8.  First an exhaustive search of the entire office must be accomplished.  The file must be added to a master 'search list.'  Next, a request for the missing file must be made to the Records Management Center, as well as to any station(s) where there is reason to believe the file may be located.  Review of the currently available folder does not indicate any of the above steps were taken, or that if they were, no steps were documented in the currently available folder.

Therefore, upon remand, the obvious repositories and any others which may subsequently become apparent should be contacted and requested to search their respective offices for the Veteran's claims file.  If these efforts are fruitless, the RO must construct a "Rebuilt Folder" in accordance with the guidelines in the M21 Manual.  Although it appears that internal administrative codes show that the Veteran's VA claims folder has already been rebuilt, such efforts have been entirely inadequate as many relevant documents have not been obtained or included in the folder available to the Board for review.

In reconstructing lost records, attempts to obtain duplicate records which were or should have been in the Veteran's original claims file should be made.  For example, requests for other sources of information regarding the Veteran's medical treatment, if any, should be determined and any such records should be sought.  In addition, each and every step taken to reconstruct the claims folder must be documented.  VBA should take all necessary steps to provide a clear record of the actions taken so that review by higher tribunals can be meaningful and so that the Veteran will have a clear understanding of what steps have been taken to rebuild the file and what information is available in the Veteran's VA claims folder.

At the very least, copies of all computerized records, including all relevant rating decisions, VA-generated letters, Statements of the Case, VA medical records from all relevant locations and a copy of the July 2008 hearing transcript should be printed and associated with a rebuilt VA claims folder.  Having apparently misplaced the Veteran's claims file, it is now incumbent upon VA as an organization to make diligent efforts to locate the Veteran's missing file folders and, if the folders are not found, transparent efforts to reconstruct the Veteran's VA claims folder as completely as possible must be made.


Accordingly, the case is REMANDED for the following action:

1.  Requests to search for the missing claims file shall be made to the Records Management Center, the St. Petersburg, Florida, RO, the Appeals Management Center, the St. Petersburg Resource Center and Veterans Health Administration facilities which would have conducted VA medical and psychiatric examinations of the Veteran.  If any other VA entity is later determined to have had access to the claims folder, requests for search of those locations shall be made.  All requests, responses and actions taken to locate the Veteran's missing VA claims folder must be fully documented in the Veteran's VA claims folder for future review.

2.  Following the foregoing, if the Veteran's original VA claims folder is not located, then the RO shall reconstruct the Veteran's VA claims folder following the guidance provided in the M21 Manual and in the body of the Remand above.  All steps taken to reconstruct shall be documented in the reconstructed VA claims folder.

3.  Following the practicable completion of the foregoing and any other developmental action deemed necessary, VBA shall ensure that all development ordered in the Board's July 2008 remand order has been completed and is included in the Veteran's VA claims folder.  VBA shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


